Case 1:17-cv-00335-GJQ-RSK ECF No. 74-1, PageID.649 Filed 12/05/18 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 KAREN SAUNDERS,                           )
    Plaintiff,                             )
                                           )
                                           )
 vs.                                       )    Case No. 1: 17-CV-00335
                                           )
                                           )
 DYCK-O’NEAL, INC.,                        )
     Defendant                             )    Hon. Judge Gordon J. Quist




                           EXHIBIT A
Case 1:17-cv-00335-GJQ-RSK ECF No. 74-1, PageID.650 Filed 12/05/18 Page 2 of 4




                             UNITED ST ATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                     Case No.: 1:17-CV-00335

 KAREN SAUNDERS,                                      )
                                                      )
       Plaintiff,                                     )
                                                      )
 v.                                                   )
                                                      )
 DYCK O'NEAL, INC.,                                   )
                                                      )
      Defendant.                                      )
- - - - - - - - - - - - - - - -I
                                DECLARATION OF EMERY SHANNON

      I, Emery Shannon, declare under penalty of perjury, as provided for by the laws of the United

States, 28 U.S.C. § 1746, that the following statements are true:

      1. lam over the age of 18 and am authorized to make this declaration on its behalf of DYCK

          O'NEAL, INC. ("DON!").

      2. I received my license to practice law by the Texas Supreme Court in 1983 and have

          practiced commercial and collection litigation continuously ever since. Beginning in 2005

          I began representing DONI as its Texas collection counsel and as outside general counsel.

      3. This declaration is based on personal knowledge gained through my representation of

         DONI, as well as my review of DONi's legal file, notes, and communications with DONI's

         counsel (including those received from August 2018 through October 2018).

      4. In performing general counsel services for DONI, I monitor ongoing litigation involving

         the company. I am also the main contact person at DONI for active litigation. In this case,

         I am the main contact person for DONI and have been since the inception of the case.
Case 1:17-cv-00335-GJQ-RSK ECF No. 74-1, PageID.651 Filed 12/05/18 Page 3 of 4




  5. Charity Olson was primary counsel for DON! from the inception of the case until

      November 2018. I have been the contact person for Attorney Olson at DONI during that

      time period.

  6. From reading Plaintiff's Motion to Compel, filed on or about October 30, 2018, I learned

      of Plaintiff's allegations that it served a second set of discovery comprised of

      interrogatories and a document production request on DONI by service upon Attorney

      Olson in August, 2018.

  7. At no time prior to the execution of this Declaration was DONI advised by Attorney Olson

      the second set of discovery had been served. I have reviewed emails sent to and received

      from Attorney Olson from August 2018 through October 30· 2018, and found none

      indicating Attorney Olson had informed us that she had been served with the second set of

     discovery nor did she forward a copy of the second set of discovery requests. Further,

     during this time period Attorney Olson did not advise us that there was any pending and

     outstanding discovery due to Plaintiff that she had failed to answer.

  8. Earlier this year, Attorney Olson's communications with DONI regarding this matter

     became more sporadic.

  9. In order to determine the current status of the case, on October 30, 2018, I logged onto the

     Court's online database. At that time, I learned Plaintiff had filed Motion to Compel the

     same day.

  10. In reviewing the Motion to Compel, I discovered Plaintiff served a second set of discovery

     requests on Attorney Olson on August 21, 2018.

  11. Thereafter, I attempted to contact Attorney Olson several times, in vain, to discuss the

     matter.
Case 1:17-cv-00335-GJQ-RSK ECF No. 74-1, PageID.652 Filed 12/05/18 Page 4 of 4




  12. On November 9, 2018, DONI contacted new counsel to represent it in this matter. Counsel

     has since entered an appearance in the case.

  13. DONI has spent considerable time over the past month researching data in an effort to

     respond to Plaintiffs second set of discovery.

        Executed on this ',''1;,y of December 2018.
